     Case 1:19-cv-05795-JGK-BCM Document 35 Filed 10/05/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
ERIC ROGERS,
                                               19-cv-5795 (JGK)
                     Plaintiff,
                                               ORDER
          - against -

AGHAJUN HOLDINGS LLC,

                    Defendant.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     It having been reported to this Court that the parties have

settled this action, it is, on this 5th day of October, 2020,

hereby ordered that this matter be discontinued with prejudice but

without costs; provided, however, that within thirty (30) days of

the date of this order, counsel for the plaintiff may apply by

letter for restoration of the action to the calendar of the

undersigned, in which event the action will be restored.

     Any application to reopen must be filed within thirty (30)

days of this order; any application to reopen filed thereafter may

be denied solely on that basis.     Further, if the parties wish for

the Court to retain jurisdiction for the purpose of enforcing any

settlement agreement, they must submit the settlement agreement to

the Court within the same thirty-day period to be so-ordered by

the Court. Unless the Court orders otherwise, the Court will not

retain jurisdiction to enforce a settlement agreement unless it is

made part of the public record.
     Case 1:19-cv-05795-JGK-BCM Document 35 Filed 10/05/20 Page 2 of 2


     All pending motions are dismissed as moot.        All conferences

are canceled. The Clerk of Court is directed to close this case.

SO ORDERED.

Dated:    New York, New York
          October 5, 2020

                                        _____/s/ John G. Koeltl________
                                              John G. Koeltl
                                        United States District Judge




                                    2
